20-3270
     United States v. Tremaine Giddens

                                         UNITED STATES COURT OF APPEALS
                                            FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER
 1   RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 2   SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
 3   FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
 4   CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
 5   EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
 6   “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
 7   ANY PARTY NOT REPRESENTED BY COUNSEL.

 8          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 9   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
10   on the 12th day of November, two thousand twenty-one.
11
12   PRESENT:
13              SUSAN L. CARNEY,
14              RICHARD J. SULLIVAN,
15              JOSEPH F. BIANCO,
16                           Circuit Judges.
17   _________________________________________
18
19   UNITED STATES OF AMERICA,
20
21                       Appellee,
22
23                                 v.                            No. 20-3270
24
25   TREMAINE GIDDENS,
26
27                       Defendant-Appellant.
28
29   _________________________________________
30
31   FOR DEFENDANT-APPELLANT:                             Parker R. MacKay, Law Office of Parker
32                                                        R. MacKay, Kenmore, NY.
33
34   FOR APPELLEE:                                        Tiffany H. Lee, Assistant United States
35                                                        Attorney, for James P. Kennedy, Jr., United
36                                                        States Attorney for the Western District of
37                                                        New York, Buffalo, NY.
 1          Appeal from an order of the United States District Court for the Western District of
 2   New York (Geraci, C.J.).
 3          UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
 4   ADJUDGED, AND DECREED that the order entered on August 28, 2020, is
 5   AFFIRMED.
 6          Tremaine Giddens appeals from an order of the district court denying his motion to
 7   reduce his sentence under 18 U.S.C. § 3582(c)(1)(A). We assume the parties’ familiarity with
 8   the underlying facts, the procedural history of the case, and the issues on appeal, to which
 9   we refer only as necessary to explain our decision to affirm.
10          In March 2019, Giddens pleaded guilty to one count of possession with intent to
11   distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and one count of being a felon in
12   possession of ammunition in violation of 18 U.S.C. § 922(g)(1). Giddens was sentenced to
13   71 months of imprisonment on each count, to run concurrently.
14          On July 16, 2020, Giddens moved pro se for compassionate release under 18 U.S.C.
15   § 3582(c)(1)(A), contending that his medical conditions—including type 2 diabetes,
16   hypertension, and obesity—placed him at risk of death or serious illness from COVID-19.
17   The government opposed. Although it conceded that Giddens’s health conditions constitute
18   extraordinary and compelling reasons for release, the government argued that, in light of his
19   criminal history, Giddens would pose a danger to the community. It also contended that the
20   sentencing factors set forth in 18 U.S.C. § 3553(a) weigh against a sentence reduction. The
21   district court denied the motion, concluding that Giddens’s risk of contracting COVID-19 as
22   a basis for release was outweighed by the considerations reflected in the section 3553(a)
23   factors, particularly in view of Giddens’s history of previous drug offenses and the fact that
24   he had served only 13 months of his 71-month sentence.
25          Giddens filed his notice of appeal to this Court more than 14 days after the district
26   court’s order was entered, rendering his notice untimely under Federal Rule of Appellate
27   Procedure 4(b)(1)(A). This would ordinarily require dismissal, but because the notice was
28   filed within 30 days of the order, we construed the notice as a motion for extension of time
29   to appeal pursuant to Rule 4(b)(4). We then dismissed the appeal without prejudice and

                                                    2
 1   remanded the case to the district court to determine whether the period for filing the notice
 2   should be extended for “good cause” or “excusable neglect” under Rule 4(b)(4). Order (June
 3   7, 2021), Dkt. No. 58; see United States v. Batista, 22 F.3d 492, 493 (2d Cir. 1994). On July 7,
 4   2021, the district court granted the so-construed motion for extension of time, having found
 5   good cause, and on July 12 we reinstated the appeal. Order (July 12, 2021), Dkt. No. 68. We
 6   now proceed to consider the merits of Giddens’s motion.
 7                                                 DISCUSSION
 8           We review the denial of a motion for a sentence reduction under section
 9   3582(c)(1)(A) (commonly referred to as “compassionate release”) for abuse of discretion.
10   United States v. Saladino, 7 F.4th 120, 122 (2d Cir. 2021) (citing United States v. Holloway, 956
11   F.3d 660, 664 (2d Cir. 2020)). “[A] district court has abused its discretion if it based its ruling
12   on an erroneous view of the law or on a clearly erroneous assessment of the evidence, or
13   rendered a decision that cannot be located within the range of permissible decisions.” 1 United
14   States v. Borden, 564 F.3d 100, 104 (2d Cir. 2009). “[O]nce we are sure that the sentence
15   resulted from the reasoned exercise of discretion, we must defer heavily to the expertise of
16   district judges.” United States v. Cavera, 550 F.3d 180, 193 (2d Cir. 2008) (en banc).

17           A district court may reduce a defendant’s term of imprisonment if, “after considering
18   the factors set forth in section 3553(a) to the extent that they are applicable, . . . it finds
19   that . . . extraordinary and compelling reasons warrant such a reduction . . . and that such a
20   reduction is consistent with applicable policy statements issued by the Sentencing
21   Commission.” 18 U.S.C. § 3582(c)(1)(A). The sentencing factors set forth in section 3553(a)
22   include “the nature and circumstances of the offense and the history and characteristics of
23   the defendant,” as well as “the need for the sentence imposed . . . to reflect the seriousness
24   of the offense, to promote respect for the law, . . . to provide just punishment for the
25   offense[,] . . . to afford adequate deterrence to criminal conduct,” and “to protect the public
26   from further crimes of the defendant.” Id. § 3553(a)(1)–(2). At present, the Sentencing



      1In quotations from caselaw, this Order omits all quotation marks, alterations, and citations, unless
     otherwise noted.


                                                            3
 1   Commission has issued no policy statement applicable to motions for sentence reductions
 2   filed by defendants; its policy statement applies only to sentence-reduction motions filed by
 3   the Bureau of Prisons. See United States v. Brooker, 976 F.3d 228, 235–36 (2d Cir. 2020).
 4   District courts accordingly have discretion to determine what constitutes an extraordinary
 5   and compelling reason for a sentence reduction in deciding such motions filed by
 6   defendants. Id. at 237.
 7          We conclude that the district court did not err in denying Giddens’s motion. While
 8   recognizing that Giddens faced the risk of serious complications were he to contract
 9   COVID-19 while incarcerated, the district court determined that this risk and Giddens’s
10   acknowledged rehabilitative efforts, combined, “do not outweigh other § 3553(a) factors like
11   his criminal history and the seriousness of the offense.” J.A. at 12. Giddens does not
12   challenge any of the specific factual findings made by the district court as clearly erroneous.
13   He instead challenges the court’s evaluation of the section 3553(a) factors as overly
14   conclusory and charges that the district court overlooked the relevance of letters submitted
15   in support of his release.
16          We “presume[] that the sentencing judge has considered all relevant § 3553(a) factors
17   and arguments unless the record suggests otherwise.” United States v. Rosa, 957 F.3d 113, 118
18   (2d Cir. 2020). Here, the district court’s order referenced: the seriousness of Giddens’s
19   cocaine distribution offense; his past offenses, including prior convictions involving drugs
20   and alcohol; the court’s concern that his criminal conduct appeared to be associated with
21   substance abuse; and the fact that, when the district court denied his motion, Giddens had
22   served only 13 months of his 71-month sentence. These observations were all relevant to the
23   section 3553(a) factors, which require the court to consider whether the sentence achieves
24   the purposes of ensuring adequate punishment, deterrence, and public safety. They
25   supported the district court’s resulting determination that “an exceedingly strong
26   justification” would be required to warrant release. J.A. at 10. The facts recited by the district
27   court also weighed against Giddens’s argument—which he supported with the letters from
28   his family and a potential employer—that reducing his sentence to a term of supervised
29   release with a condition of home confinement could adequately mitigate the court’s


                                                     4
 1   concerns. In light of the breadth of the district court’s discretion in these circumstances, we
 2   cannot conclude that the court exceeded it in finding that a sentence reduction resulting in
 3   release was unwarranted.
 4          Giddens further claims that the district court erred in failing to conclude expressly
 5   that his medical conditions presented extraordinary and compelling reasons for release. But
 6   nothing in section 3582(c) required the district court to draw an express and definitive
 7   conclusion on this point before considering whether the section 3553(a) factors nevertheless
 8   rendered a sentence reduction unwarranted. See 18 U.S.C. § 3582(c)(1)(A); see also United States
 9   v. Holmes, 858 F. App’x 429, 430 (2d Cir. 2021) (summary order) (observing that, with respect
10   to the inquiries into extraordinary and compelling reasons and the section 3553(a) factors,
11   “[w]e have not required district courts to answer these questions sequentially, as each is
12   committed to the court’s discretion”); United States v. Robinson, 848 F. App’x 477, 478 (2d Cir.
13   2021) (summary order) (concluding that, even though the district court erred in its
14   assessment of extraordinary and compelling reasons, its “reasonable evaluation of the
15   Section 3553(a) factors is an alternative and independent basis for denial of compassionate
16   release”).
17          Last, we find no merit in Giddens’s contention that the district court improperly
18   relied on its finding that he posed a danger to the public. Giddens is correct that in Brooker
19   we held that the current Sentencing Commission policy statement, which provides that a
20   court may reduce a sentence only if “[t]he defendant is not a danger to the safety of any
21   other person or to the community,” U.S.S.G. § 1B1.13(2), does not apply to motions for
22   sentence reduction that are filed by defendants rather than the Bureau of Prisons. See 976
23   F.3d at 235–36. But, although the district court ruled on Giddens’s motion before Brooker, its
24   order did not conclude that Giddens’s motion was altogether foreclosed because he posed a
25   danger to the community. As explained above, the district court instead “conclude[d] that a
26   reduction is inconsistent with the § 3553(a) factors.” J.A. at 9. To the extent that the court
27   referenced factors related to its concerns about Giddens’s dangerousness, those comments
28   were made in the context of its discussion of the section 3553(a) factors, which include




                                                     5
1   considerations such as the need for the sentence to deter future criminal conduct and protect
2   the public from possible further offenses. See 18 U.S.C. § 3553(a)(2).
3                                         CONCLUSION
4          We have considered Giddens’s remaining arguments and find in them no basis for
5   reversal. Accordingly, the order of the district court is AFFIRMED.
6

7                                                      FOR THE COURT:
8                                                      Catherine O’Hagan Wolfe, Clerk of Court




                                                   6